Citation Nr: 0524093	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  03-15 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as due to herbicide exposure.

2.  Entitlement to service connection for coronary artery 
disease, residuals of status post angioplasty, including as 
due to herbicide exposure.

3.  Entitlement to service connection for residuals of status 
post bilateral craniotomy, right and left posterior, 
communicating artery aneurysm, including as due to herbicide 
exposure.

4.  Entitlement to service connection for lung disease, 
including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1965 to 
September 1967.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision by the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran testified before a Board hearing 
via videoconference in January 2004.  The Board remanded the 
case in July 2004.  


FINDINGS OF FACT

1.  Hypertension was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
hypertension otherwise related to such service. 
	
2.  Coronary artery disease and residuals to status post 
angioplasty were not manifested during the veteran's active 
duty service or for many years thereafter, nor are coronary 
artery disease and residuals to status post angioplasty 
otherwise related to such service. 

3.  Residuals to status post bilateral craniotomy, right and 
left posterior communicating artery aneurysm were not 
manifested during the veteran's active duty service or for 
many years thereafter, nor are residuals to status post 
bilateral craniotomy, right and left posterior communicating 
artery aneurysm otherwise related to such service.

4.  Lung disability was not manifested during the veteran's 
active service or for many years thereafter, nor is lung 
disability otherwise related to such service. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may hypertension be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).

2.  Coronary artery disease and residuals to status post 
angioplasty was not incurred in or aggravated by the 
veteran's active duty service, nor may coronary artery 
disease and residuals to status post angioplasty be presumed 
to have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2004).
 
3.  Residuals to status post bilateral craniotomy, right and 
left posterior communicating artery aneurysm were not 
incurred in or aggravated by the veteran's active duty 
service, nor may residuals to status post bilateral 
craniotomy, right and left posterior communicating artery 
aneurysm be presumed to have been incurred in or aggravated 
by such service.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).
  
3.  Lung disability was not incurred in or aggravated by the 
veteran's active duty service, nor may lung disability be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the October 
2002 and July 2004 RO letters, the February 2003 rating 
decision, and the April 2003 statement of the case have 
collectively informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the October 2002 and July 2004 letters, 
the appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the October 2002 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided notice about what evidence the veteran needed to 
submit to establish entitlement and what the VA would do to 
assist him in October 2002, prior to the RO's decision to 
deny the claim in February 2003 as anticipated by the recent 
court holding.  In other words, the VCAA notice is timely.  
Even if the February 2003 letter is viewed as deficient, the 
Board finds that the July 2004 letter from the RO fully met 
the notice requirements of VCAA.  Moreover, the veteran's 
claims were subsequently reviewed by the RO as evidenced by 
July 2005 supplemental statement of the case.  In an August 
2004 communication, the veteran also indicated that he had no 
additional evidence to submit.  The Board therefore finds 
that any defect with regard to the time of VCAA notice was 
harmless and that the basic fairness of the adjudication 
process was not detrimentally affected. 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, 
private medical records, and VA medical records.  The Board 
notes that a VA examination was not conducted with regard to 
the veteran's claims.  However, in view of the several 
negative service medical records and the lack of competent 
evidence of symptomatology for many years after service, the 
Board concludes that the record as it stands includes 
sufficient competent evidence to decide the claims and that 
no VA examinations with etiology opinions are necessary.  38 
C.F.R. § 3.159(c)(4).  The veteran mentioned at the Board 
hearing that he was examined by the VA soon after his 
discharge.  Of record is a report of a December 1967 VA 
examination.  Also pursuant to remand the RO requested 
additional information from the veteran about any 
additionally medical records, including doctors' opinions 
about the cause of his illnesses.  The veteran responded in 
an August 2004 statement that he had no further medical 
records.  Under these circumstances of this particular case, 
no further action is necessary to assist the appellant with 
the claims.

Criteria and Analysis

The issues before the Board involve a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular disease and hypertension, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran's DD-214 denotes service in Vietnam as he 
received a Vietnam Service Medal and a Vietnam Combat Medal.  
Applicable law provides that a veteran who, during active 
service, served during a certain time period in the Republic 
of Vietnam shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that he was not exposed to any such 
agent during service.  38 U.S.C.A. § 1116.  Regulations 
further provide, in pertinent part, that if a veteran was 
exposed to an herbicide agent (such as Agent Orange) during 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied:  Chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); Type II diabetes mellitus, and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service medical records revealed that the veteran was treated 
for low blood pressure and low grade flu in July 1966.  His 
blood pressure was 105/80 sitting and 130/90 standing.  On 
the veteran's September 1967 Report of Medical History he 
indicated that he had "high or low blood pressure" but 
failed to indicate any cardiovascular or lung problems.  The 
veteran received a medical examination prior to discharge in 
September 1967.  At the examination the veteran's sitting 
blood pressure was 122/84.  The examiner found that the 
veteran's heart, lungs and chest, and vascular system were 
all normal.  No other defects were found.   

On VA examination in December 1967, the veteran's blood 
pressure was recorded as 120/62.  Cardiovascular examination 
revealed regular rate with no murmurs.  A chest x-ray was 
negative.  There was no diagnosis of hypertension or any 
cardiovascular disorder.  His respiratory system was 
described as normal, and there was no diagnosis of 
respiratory disability.  

Medical records from Doctors Regional Medical Center 
reflected that the veteran was diagnosed with both a left 
posterior communicating artery aneurysm and a right posterior 
communicating artery aneurysm in July 1996.  Later in July 
1996 the veteran underwent a left frontal temporal craniotomy 
and clipping of left posterior communicating artery aneurysm.  
In August 1996 he underwent a right frontotemporal craniotomy 
and clipping of aneurysm with microscopic dissection.  
Staples were removed after both surgeries.  Follow-up 
treatment note in December 1996 reflected that the veteran 
continued to have headaches.  

May 1997 treatment notes from Cardiology Associates of Corpus 
Christi reflected that the veteran was given a cardiac 
follow-up.  Doctor Paul W. Heath's, M.D., F.A.C.C. impression 
was status post craniotomy for right posterior communicating 
aneurysm, hypertension, cigarette use, and coronary disease 
with prior angioplasty in the 1990's.  In May 1998 the 
veteran was given a treadmill exercise tolerance test and Dr. 
Heath found significant (asymptomatic) exercise induced ST-T 
changes (may suggest ischemia).  As compared to 1994 Dr. 
Heath found "stable abnormalities persist."  Another 
treadmill tolerance test was performed in November 1998.  At 
the test Dr. Heath found "abnormal resting EKG" and 
"significant (asymptomatic) exercise induced ST-T wave 
changes."  Dr. Heath noted that as compared to 1998 "stable 
abnormalities persist."  

VA June 2003 treatment notes from Corpus Christi Outpatient 
Clinic reflected uncontrolled hypertension.     

The veteran contends that his cardiovascular disease, 
hypertension, aneurysms, and lung disorder was caused by his 
exposure to Agent Orange.  The veteran contends that a doctor 
told him that there was a trace of Agent Orange in his blood 
system after his aneurism surgery.  The Board remanded this 
case to allow the RO to obtain information from the veteran 
to obtain an opinion from this doctor if possible.  However, 
the veteran replied he had no other evidence to produce in an 
August 2004 statement.  The veteran testified at his Board 
hearing that he was examined soon after discharge.  However, 
as noted above, examination in December 1967 did not reveal 
any of the claimed disorders.  The veteran also testified at 
the Board that after the exam soon after discharge he was not 
treated for his cardiovascular problems until 1989.  The 
veteran testified that he underwent angioplasty in 1991.  It 
was around this time, the veteran explained that he was told 
he had hypertension and spots on his lungs.  The veteran 
testified at the hearing that his aneurysm problems began 3 
years prior to his surgery.  

Hypertension

Hypertension is not one of the diseases for which there is a 
presumption of service connection based upon herbicide 
exposure under 38 C.F.R. § 3.307.  Additionally, there is no 
evidence establishing a link between herbicide exposure in-
service and the veteran's current hypertension.  The veteran 
claims that he was informed that he had hypertension around 
the time of his angioplasty in 1991.  The earliest medical 
record in the file reflecting hypertension is in May 1997.  
Even assuming the veteran's date is accurate it is nearly 25 
years after service.  The Board notes the veteran's 
contention that his hypertension is related to exposure to 
Agent Orange, however, it is not shown that he is competent 
to render a medical opinion.  Medical diagnoses and opinions 
as to medical etiology require diagnostic skills and must be 
made by trained medical personnel.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Consequently, the Board finds no 
evidence of a relationship between the veteran's exposure to 
herbicides and his hypertension.

Nonetheless, the veteran may still establish service 
connection based upon a direct relationship between his 
hypertension and service.  Service medical records reflected 
that the veteran was treated for low blood pressure during 
service.  In the veteran's examination prior to discharge the 
examiner found no cardiovascular defects and his blood 
pressure was normal.  Additionally, there is no evidence that 
the veteran developed hypertension within the one year 
following discharge that would allow him presumptive service 
connection under 38 C.F.R. § 3.309(a).  The veteran did not 
develop hypertension until many years later and then in 
connection with his coronary artery disease.  Consequently, 
the Board finds no basis for service connection for the 
veteran's current hypertension.       

Coronary Artery Disease, Residuals to Status Post Angioplasty

Coronary artery disease is not one of the diseases for which 
there is a presumption of service connection based upon 
herbicide exposure under 38 C.F.R. § 3.307.  Additionally, 
there is no evidence establishing a link between herbicide 
exposure in-service and his coronary artery disease and 
angioplasty residuals.  The veteran reported having his first 
angioplasty in 1991.  Medical records reflected a history of 
coronary artery disease from the 1990's.  The veteran was 
seen for a follow-up visit for cardiology in 1994.  The 
veteran claims that his coronary artery disease is related to 
herbicide, but as mentioned above there is no evidence that 
he is competent to render a medical opinion.  Consequently, 
the Board finds no evidence of a relationship between the 
veteran's exposure to herbicides and his coronary artery 
disease.      

There is no evidence that the veteran's coronary artery 
disease is related to service directly, either.  The 
veteran's examination prior to discharge reflected that the 
veteran's heart, lungs and chest, and vascular system were 
all normal.  This was essentially reflected on a subsequent 
VA examination in December 1967.  There is no evidence that 
the veteran had coronary artery disease one year after 
discharge that would allow him a presumption of service 
connection under 38 C.F.R. § 3.309(a).  In fact, the evidence 
of record is that the veteran developed coronary artery 
disease in the 1990's, nearly twenty-five years after 
service.  There is no other evidence of a link between the 
veteran's coronary artery disease and service.  Consequently, 
the Board finds no basis for service connection for the 
veteran's coronary artery disease and related angioplasty.            



Residuals to Status Post Bilateral Craniotomy, Right and Left 
posterior Communicating Artery Aneurysm

Likewise, aneurysms are not diseases for which there is a 
presumption of service connection based upon herbicide 
exposure under 38 C.F.R. § 3.307.  Additionally, there is no 
evidence that the veteran's herbicide exposure in-service is 
related to his right and left posterior communicating artery 
aneurysm.  The Board notes that the veteran claimed at his 
Board hearing that after his surgery for his aneurysm a 
doctor informed him that they had found traces of Agent 
Orange in his blood system that may have caused his illness.  
At the hearing and through a subsequent Board remand the 
veteran was encouraged to submit all pertinent evidence 
including any information about a medical opinion of a 
treating doctor.  The veteran indicated by an August 2004 
statement that he had no further evidence.  The veteran was 
treated for his aneurysms in July and August 1997.  The 
veteran testified at his hearing that he was having symptoms 
of aneurysms 3 years prior to his 1997 surgery.  This is more 
than 25 years after service.  The Board notes the veteran's 
contentions but as discussed above there is no evidence he is 
competent to render a medical opinion.  Consequently, the 
Board finds no evidence of a relationship between the 
veteran's exposure to herbicides and his aneurysms.      
      
There is no evidence that the veteran's aneurysms are related 
to service directly, either.  The veteran's examination prior 
to discharge reflected that the veteran's heart, lungs and 
chest, and vascular system were all normal and no defects 
were noted.  By the veteran's own statements, he did not 
develop symptoms of an aneurysm until 1994, more than 25 
years after service.  There is no other evidence of a link 
between the veteran's aneurysms and service.  Consequently, 
the Board finds no basis for service connection for the 
veteran's aneurysms and related craniotomy.            

Lung Disability

The veteran claims that he was told he has spots on his 
lungs.  The veteran claims he was informed of this condition 
around 1991.  It has been noted on the veteran's cardiology 
treatment records that he has been a smoker for some time.  
Spots on the lung and/or a general lung disability are not 
diseases for which there is a presumption of service 
connection based upon herbicide exposure under 38 C.F.R. 
§ 3.307.  Additionally, there is no evidence establishing a 
link between herbicide exposure in-service and the veteran's 
current lung disability.  By his own statements, his lung 
disability did not develop until almost 25 years after 
service.  The Board notes the veteran's contentions, but as 
discussed above it is not shown he is competent to render a 
medical opinion.  Consequently, the Board finds no evidence 
of a relationship between the veteran's exposure to 
herbicides and his lung disability.
        
There is no evidence that the veteran's lung disability is 
related to service directly, either.  The veteran's 
examination prior to discharge reflected that the veteran's 
lungs and chest were normal and no defects were noted.  Chest 
x-ray on VA examination in December 1967 was negative.  
Moreover, by the veteran's own statements, he did not develop 
spots on his lungs until at least 1991, almost 25 years after 
service.  There is no other evidence of a link between the 
veteran's lung disability and service.  Consequently, the 
Board finds no basis for service connection for the veteran's 
lung disability.            

Conclusion

Service connection is not warranted for any of the veteran's 
current claimed disabilities either by direct service 
connection or under any applicable presumptions set forth in 
pertinent laws and regulations.  In making these 
determinations, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision. 




ORDER

The appeal is denied as to all issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


